IN THE SUPREME COURT OF THE STATE OF NEVADA

DAVID MICHAEL BANNING, No. 85036
Appellant,
VS. fi
THE STATE OF NEVADA, L E D
Respondent.
AUG 08 2022

 

   

DERUTY CLERK

ORDER DISMISSING APPEAL

This is a pro se notice of appeal from a district court order
denying a motion for amendment to the judgment of conviction. This court's
review of this appeal reveals a jurisdictional defect. Specifically, the district
court entered the order denying the motion on May 27, 2022. Appellant did
not file the notice of appeal, however, until July 13, 2022, well after the
expiration of the 30-day appeal period prescribed by NRAP 4(b). Lozada v.
State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994) (explaining that an
untimely notice of appeal fails to vest jurisdiction in this court).

Accordingly, this court
ORDERS this appeal DISMISSED.

SLs J.

Silver

 
   

Cadish Pickering

Supreme Court
OF
NEVADA

0 sale 2474

 

 
cc: Chief Judge, Eighth Judicial District Court
Eighth Judicial District Court, Department 1
David Michael Banning
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SUPREME Court
OF
NEVADA

(0) OM7A ahi ie 2